Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of the Applicant's amendment, claims 1-3, 6-9, 12-14, 18-19, 26-28, 30, 32, 36, and 45 are allowed and renumbered to claims 1-19.

Given that applicant has filed a terminal disclaimer (TD) filed on 12/17/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 9,845,331 & 10,717,746, the Obviousness Double Patenting (ODPs) are now moot. The TDs have been reviewed and are accepted.  The terminal disclaimers have been recorded.  Consequently, the ODP rejections over U.S. Patents 9,845,331 & 10,717,746 are hereby withdrawn.

Given that applicant has cancelled claim 46 and amended the remaining claims, the 112(a) rejection of claim 46 is now moot.  Consequently, the 112(a) rejection over claim 46 is hereby withdrawn.  

The examiner further acknowledges receipt of a title change to the instant invention. Consequently, the title “Pyridine and Pyrimidine derivatives” is entered into record herein.

The following is an examiner's statement of reasons for allowance: Claims 1-3, 6-9, 12-14, 18-19, 26-28, 30, 32, 36, and 45 are drawn to a compound of formula (I) or pharmaceutical acceptable salts thereof; and to a pharmaceutical composition containing a compound of claim 1 and at least one pharmaceutically acceptable carrier, diluent, or excipient.  The closest art is Mattes et al. (U.S. 2011/0251178) who teach a compound of Formula (I) wherein the core is pyridine, R1 is N-CO-R1a wherein R1a is a cycloalkyl and a J ring atom.  J is a CR5 wherein R5 is an optionally substituted aryl ring as opposed to the instant invention which recites J as a hydrogen or an alkyl group as possible attachments to said ring.  Moreover, applicant has demonstrated in the specification that the compounds of the invention are effective CDK9 inhibitors and are effective against cell growth of acute myeloid leukemia (see table 1).  Since the present claims require the use of the compounds of formula (I) and no prior art anticipates or renders obvious the particular aforementioned compounds, claims 1-3, 6-9, 12-14, 18-19, 26-28, 30, 32, 36, and 45 are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 6-9, 12-14, 18-19, 26-28, 30, 32, 36, and 45 (renumbered 1-19) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/

Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
01/12/2022